Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 26 when taken as a whole, comprising, in addition to the other recited claim elements, a single-use infection control system for a forced air warming machine having hosing connected to the machine including:
a closable container having a chamber to receive the machine, the container constructed from air permeable material that prevents infectious airborne particles from entering the chamber; 
a sleeve having a first end and a second end, the first end engaged to an aperture on the container and the sleeve surrounding the hosing; and
a filter cap constructed from the air permeable material, disposed at the second end and covering an opening of the hosing.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 40 when taken as a whole, comprising, in addition to the other recited claim elements, a single-use infection control system for a forced air warming machine having hosing connected to the machine including:
a closable container having a chamber to receive the machine, the container constructed from air permeable material that prevents infectious airborne particles from entering the chamber; and
a sleeve constructed from the air permeable material and having a first end and a second end, the first end engaged to an aperture on the container, the sleeve surrounding the hosing and the second end covering an opening of the hosing.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792